     Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   BROTHERS PETROLEUM,                                  CIVIL ACTION
   LLC

   VERSUS                                               17-6713

   WAGNERS CHEF, LLC, ET                                SECTION: “J” (1)
   AL.



                               ORDER & REASONS

      Before the Court are Defendants Jadallah Enterprises, LLC and Ahmed 1,

LLC’s Motion for Judgment as a Matter of Law (Rec. Doc. 147), an opposition thereto

(Rec. Doc. 149) by Plaintiff Brothers Petroleum, LLC, and a reply (Rec. Doc. 156) by

Defendants. Having considered the motion and memoranda, the record, and the

applicable law, the Court finds that the motion should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      This litigation arises from a dispute between a petroleum distributor, Plaintiff

Brothers Petroleum, LLC, and Defendant Wagners Chef, LLC (“WC”), the retail

operator of a gas station and convenience store in New Orleans, Louisiana (the

“Property”). Plaintiff originally entered into a supply contract (the “Contract”) with

B-Xpress Louisa, LLC, which was acquired by WC less than a year later. The

Contract was then ratified by WC. In November 2013, Mr. Jadallah Saed acquired

the entire membership interest in WC.

      Following the change in ownership, WC initiated state court litigation against

Plaintiff in July 2014, asserting that WC was not bound by the Contract. However,
       Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 2 of 9



the Louisiana Fourth Circuit Court of Appeal found the Contract valid,1 and a state

district court ordered specific performance of the Contract in May 2016.2 Despite

these rulings, WC continued to refuse to comply with the Contract and did not begin

purchasing fuel from Plaintiff in compliance with the Contract and the order of

specific performance until September 2016.

        While WC operated the gas station and store, it did not own the Property; it

leased the Property (the “Chef Lease”) from the owner at the time, Wagner World,

LLC (which has no connection to WC other than the Chef Lease, despite their similar

names). The Chef Lease commenced on November 15, 2013, with a fifteen-year term,

an option to extend the term for five years, and an option to purchase during the

original term.3 However, on July 8, 2016, WC cancelled the Chef Lease.4

        On the same day as the Chef Lease cancellation, Defendant Jadallah

Enterprises, LLC (“JE”) purchased the Property from Wagner World and then leased

it to Defendant Ahmed 1, LLC (“A1”). Mr. Saed is the sole owner of both JE and A1,

as well as WC. First NBC Bank provided a multiple indebtedness mortgage to fund

JE’s purchase of the Property, and A1 executed an assignment of rents in favor of

First NBC Bank as security. Subsequently, A1 subleased the Property to Empire

Express, LLC (“Empire”) and on November 15, 2016, WC sold all of its assets to

Empire.5




1 (Rec. Doc. 104-5, at 2).
2 (Rec. Doc. 104-6).
3 (Rec. Doc. 18-2, at 1, 23).
4 (Rec. Doc. 104-7).
5 (Rec. Doc. 104-8).




                                          2
      Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 3 of 9



       On December 21, 2016, Plaintiff filed a revocatory action in state court seeking

to annul the cancellation of the Chef Lease, the sale of the Property to JE, the lease

to A1, and the sale of WC’s assets to Empire.6 After First NBC Bank was declared

insolvent, the action was removed to this Court.7 The Court then dismissed all claims

except for Plaintiff’s claim under the Louisiana Unfair Trade Practices Act (“LUTPA”)

against the Saed-owned entities: WC, JE, and A1.8

       At trial, the jury unanimously found that all three Defendants violated LUTPA

by engaging in the above-described transactions. Defendants moved for judgment as

a matter of law at the close of Plaintiff’s evidence, which the Court denied, and JE

and A1 now reurge their motion.

                                PARTIES ARGUMENTS

       Defendants9 contend that Plaintiff failed to produce sufficient evidence to

support its claims under LUTPA. Defendants argue that, as limited liability

companies, they must be treated as separate entities, distinct from each other and

from their membership (i.e., Mr. Saed), and therefore cannot be held liable for the

actions of the other entities but only for their individual conduct. Defendants further

argue that their individual conduct—JE’s purchase of the Property from Wagner

World and lease of the property to A1, and A1’s leasing of the Property from JE and




6 (Rec. Doc. 1-3).
7 (Rec. Doc. 9).
8 (Rec. Doc. 46).
9 The Court’s use of “Defendants” in this discussion refers only to JE and A1, as only these two

Defendants moved for judgment as a matter of law.


                                               3
     Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 4 of 9



sublease of the Property to Empire—are not a sufficient basis for liability under

LUTPA.

      Plaintiff argues that Defendants’ actions, taken in context, amount to a

conspiracy to prevent Plaintiff from collecting damages from WC. Plaintiff points to

the timing of the formation of JE and A1, JE’s lack of business activity and

infrastructure, the income JE lost by substituting A1 for WC as lessee, and JE’s

reliance on WC’s income and cash flow to obtain the loan for the purchase of the

Property, as well as the common ownership of the three entities, as evidence of their

intent to collude with WC.

      In reply, Defendants argue that the purchase of the Property by JE did not

violate LUTPA because WC was unable to qualify for the loan due to a state tax lien

and because WC continued to operate its business and purchase fuel from Plaintiff

after JE acquired the Property. Defendants point to other events, including WC’s loss

of its liquor license, Mr. Saed’s federal indictment and incarceration, and the death

of WC’s long-term manager, as the reasons WC became defunct and was forced to sell

its assets to Empire. Defendants further contend that, in light of these developments,

there is no basis for finding that A1’s lease of the Property from JE or its sublease to

Empire violated LUTPA.

                                LEGAL STANDARD

      Pursuant     to   Rule   50(b),   if   the   court   does   not   grant   a   motion

for judgment as a matter of law during a jury trial, the movant may file a renewed

motion for judgment as a matter of law. In considering a Rule 50(b) motion, “the




                                             4
     Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 5 of 9



court is to view the entire record in the light most favorable to the non-movant,

drawing all factual inferences in favor of . . . the non-moving party, and leaving

credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts to the jury.” Conkling v. Turner, 18 F.3d 1285,

1300 (5th Cir. 1994). A Rule 50(b) motion for judgment as a matter of law should be

granted only if

      the facts and inferences point so strongly and overwhelmingly in favor
      of one party that the court believes that reasonable men could not arrive
      at a contrary verdict. . . . On the other hand, if there is substantial
      evidence opposed to the motions, that is, evidence of such quality and
      weight that reasonable and fair-minded men in the exercise of impartial
      judgment might reach different conclusions, the motions should be
      denied.

Brown v. Bryan County, 219 F.3d 450, 456 (5th Cir. 2000) (internal quotation marks

and citations omitted). Granting a Rule 50(b) motion “is not a matter of discretion,

but a conclusion of law based upon a finding that there is insufficient evidence to

create a fact question for the jury.” In re Litterman Bros. Energy Sec. Litig., 799 F.2d

967, 972 (5th Cir. 1986).

                                    DISCUSSION

      LUTPA allows recovery from a defendant who commits “unfair or deceptive

acts or practices in the conduct of any trade or commerce.” Cheramie Servs., Inc. v.

Shell Deepwater Prod., Inc., 09-1633, p. 10 (La. 4/23/10), 35 So. 3d 1053, 1059 (quoting

LA. R.S. 51:1405(A)). Courts decide on a case-by-case basis what conduct violates this

prohibition, but it is settled law that the behavior must (1) violate public policy and

(2) be “immoral, unethical, oppressive, unscrupulous, or substantially injurious.” Id.




                                           5
      Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 6 of 9



Moreover, despite the apparent discretion a court enjoys in deciding what conduct is

prohibited under LUTPA, the Louisiana Supreme Court has admonished that “the

range of prohibited practices under LUTPA is extremely narrow.” Id. at 11, 35 So. 3d

at 1060.

       A defendant’s motivation for engaging in allegedly unfair practices is a “critical

factor” in a court’s analysis. Harris v. Poche, 05-664, p. 7 (La. App. 4th Cir. 4/12/06),

930 So. 2d 165, 171, writ denied, 06-1113 (La. 10/6/06), 938 So. 2d 74. Outright fraud

is the prototypical example of an unfair trade practice. See, e.g., Walker v. Hixson

Autoplex of Monroe, L.L.C., No. 51,758, p. 5 (La. App. 2d Cir. 11/29/17), 245 So. 3d

1088, 1095; Dufau v. Creole Engineering, Inc., 465 So. 2d 752, 758 (La. App. 5th Cir.

1985) (holding a plaintiff must prove “some element of fraud, misrepresentation,

deception, or other unethical conduct”).

       The Louisiana Supreme Court has held that where an obligor and judgment

debtor transfers her assets to a newly formed corporation in order to escape

enforcement of a judgment, that conduct amounts to fraud on the part of all involved,

Price v. Florsheim, 174 La. 945, 954, 142 So. 135, 137 (1932),10 and fraud is clearly an

unfair trade practice, see Dufau, 465 So. 2d at 758.

       Significantly, Louisiana courts have held that conspiracy falls within the ambit

of LUTPA. See So. Tool & Supply Inc. v. Beerman Precision, Inc., 03-960, pp. 4-5 (La.

App. 4th Cir. 11/26/03), 862 So. 2d 271, 276, writs denied, 03-3481, 3518, 3536 (La.


10  Defendants misunderstand the relevance of Price. While Price was decided long before the
enactment of LUTPA, it helps describe the type of conduct that the Louisiana Supreme Court would
find fraudulent and would now be proscribed by LUTPA. Defendants’ attempt to distinguish Price on
its facts is also unpersuasive.


                                               6
     Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 7 of 9



3/12/04), 869 So. 2d 821, 825, 826; Camp, Dresser & McKee, Inc. v. Steimle & Assoc.,

Inc., 94-647, pp. 7-8 (La. App. 5th Cir. 2/15/95), 652 So. 2d 44, 48; Strahan v.

Louisiana, 93-374, p. 6 (La. App. 1st Cir. 8/25/94), 645 So. 2d 1162, 1165, writ denied,

95-40 (La. 2/17/95), 650 So. 2d 256. In Cheramie Services, the Louisiana Supreme

Court held that the plaintiffs had not produced any evidence of a conspiracy, and

therefore reinstated the grant of summary judgment dismissing the complaint, but

did not hold that conspiracy was outside the scope of LUTPA as a matter of law. 09-

1633 at 17, 35 So. 3d at 1063.

      The plaintiffs in Cheramie Services alleged that the defendants, a client and a

business competitor, had conspired to lure away the plaintiff’s employees. Id. at 3, 35

So. 3d at 1055. However, the Supreme Court concluded that the plaintiff had not

shown any collusion between the defendants because there was no evidence that the

client was aware that two of the employees had switched companies until after they

had done so, and the third had done so due to the competitor being the winning bidder

for the project at issue and not due to any collusion. Id. at 13, 35 So. 3d at 1061.

      Here, unlike in Cheramie Services, Plaintiff has produced some evidence that

JE and A1 conspired with WC to prevent Plaintiff from collecting damages from WC

owed to Plaintiff under the Contract. JE was formed nine days after WC notified

Plaintiff it would no longer honor the Contract yet had no bank account, income, or

expenses and performed no business activities for over fourteen months until it




                                           7
         Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 8 of 9



purchased the Property. Although JE was technically the purchaser of the Property,

the loan used to fund the purchase was supported by WC’s income and cash flow.11

          A1 was formed three days prior to WC’s cancellation of the Chef Lease and JE’s

purchase of the Property. JE leased the Property to A1 on the same day as the

purchase, which Defendants contend was proper because A1 was set up to act as a

property manager. However, this fact is relevant to A1’s intent because WC acted as

the property manager prior to JE’s purchase of the Property; by assuming the

managerial function, A1 caused WC to lose $24,000 per month in rental income, 12

which otherwise could have gone to satisfying WC’s obligation to Plaintiff.

          Finally, notwithstanding the fact that WC, JE, and A1 are distinct legal

entities, the jury could properly consider that all three were owned by the same

person, Mr. Saed, in determining Defendants’ motive for engaging in these

transactions. See Balthazar v. Hensley R. Lee Contracting, Inc., 16-920, p. 16 (La.

App. 4th Cir. 3/15/17), 214 So. 3d 1032, 1044, writ denied, 17-777 (La. 9/22/17), 228

So. 3d 741.

          Defendants’ arguments advance a piecemeal approach to the transactions at

issue that fails to grapple with the relevance of Plaintiff’s evidence and essentially

ask the Court to ignore this evidence, which the Court may not do in deciding a motion

for judgment as a matter of law. While Defendants’ proffered explanations for their

actions may be plausible, they fail to demonstrate a lack of substantial evidence to

support the jury’s verdict. Viewing the evidence and drawing all factual inferences in


11   (Rec. Doc. 145, at 69-74).
12   Id. at 72.


                                             8
     Case 2:17-cv-06713-CJB-JVM Document 159 Filed 06/26/20 Page 9 of 9



favor of Plaintiff, the jury could reasonably conclude that Defendants violated

LUTPA.

                                CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion for Judgment as a

Matter of Law (Rec. Doc. 147) is DENIED.

      New Orleans, Louisiana, this 26th day of June, 2020.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE




                                        9
